Citation Nr: 1011560	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-00 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a disability rating in excess of 20 
percent for post-operative hemilaminectomy L4-5.

4.  Entitlement to a separate initial compensable disability 
rating for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
December 1981.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, inter alia, denied service connection for the 
issues currently on appeal.  

In his February 2006 NOD, the Veteran asserted that his hip 
disorder is secondary to his service-connected back disorder.  
The RO construed that assertion as a new claim for service 
connection for a bilateral hip disorder as secondary to 
service-connected back disorder as it had not previously 
adjudicated the hip disorder claim on a secondary basis.  
Thereafter, in an August 2008 rating decision, the RO denied 
this claim.  The Veteran failed to perfect an appeal of this 
claim by filing an NOD and substantive appeal (e.g., VA Form 
9 or equivalent statement).  See id.  Therefore, this issue 
is not before the Board.

The issues of service connection for bilateral hearing loss, 
an increased rating for post-operative hemilaminectomy L4-5, 
and a separate initial compensable disability rating for 
radiculopathy of the right lower extremity are REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of sleep 
apnea.

2.  There is no evidence of a diagnosis of, or treatment for, 
sleep apnea during service or for many years thereafter.

3.  There is no probative medical evidence of a link between 
the Veteran's current sleep apnea and his military service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 
U.S.C.A. 
§§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in February 2005 and 
April 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

However, there was no VCAA letter advising the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  In this regard, in Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in February 2005 
and April 2005, and adjudicating the case in a January 2006 
rating decision, the RO readjudicated the claim in a November 
2007 SOC.  In short, the content error here does not affect 
the essential fairness of adjudication of this case, and is 
not prejudicial.  The appellant, who has representation, had 
a meaningful opportunity to participate in the adjudication 
of his claims such that the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  Further, in his February 2006 NOD and January 2008 
VA Form 9, the appellant demonstrated his knowledge regarding 
service connection claims and the evidence necessary to show 
service connection.  Additionally, although the pre-decision 
notices provided did not address either the rating criteria 
or effective date provisions that are pertinent to the 
claims, such error was harmless given that service connection 
is being denied, and no rating or effective date will be 
assigned with respect to the claimed conditions.  Therefore, 
the presumption of prejudice is rebutted.  For these reasons, 
no further development is required regarding the duty to 
notify.  In any event, the Veteran has never alleged how any 
content error prevented him from meaningfully participating 
in the adjudication of his claims.  As such, the Veteran has 
not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and private treatment 
records as identified and authorized by the Veteran.  
Further, the Veteran has submitted various statements in 
connection with his claims.  

The Board acknowledges the lack of a VA examination regarding 
the etiology of the Veteran's alleged sleep apnea; however, 
such an examination is unnecessary in this case.  In this 
regard, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Here, while there is evidence of a current diagnosis of sleep 
apnea, the evidence reflects no disability in service or 
shortly after service.  Further, there is no medical evidence 
indicating a link between any current sleep disorder on 
appeal and service or the continuity of symptomatology of 
disability since service.  Thus, the first, second, and third 
elements of McLendon are not met and a VA examination to 
establish a nexus is not required.  Therefore, there is no 
indication that any additional evidence remains outstanding, 
and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran contends that his sleep apnea began 
during service, but he did not receive treatment for it until 
after service.  See, e.g., NOD dated in February 2006 and VA 
Form 9 dated in January 2008.  

As mentioned above, the threshold criterion for service 
connection is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, private treatment records show that the Veteran has 
been found to have sleep apnea.  VA treatment records also 
note a diagnosis of sleep apnea.  See, e.g., private 
treatment records from M.G. Dwight, M.D., dated in November 
2002 and February 2004; and VA treatment record dated in 
April 2006.  Thus, the evidence of record confirms that the 
Veteran currently has sleep apnea.  Consequently, the 
determinative issue is whether the Veteran's sleep apnea is 
somehow attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In service, a review of the Veteran's STRs reveals no 
complaints of, diagnosis of, or treatment for, sleep apnea or 
other sleep disorders.  The Veteran asserts in his February 
2006 NOD that he has been told his entire life that he snores 
and that he was told he had sleep apnea while in service; 
however, there is no evidence of record indicating such a 
diagnosis.  Significantly, his separation examination in 
August 1981 also indicated no symptomatology of sleep 
disorders and found no neurological abnormalities.  He also 
did not report any such symptomatology on his August 1981 
Report of Medical History.  His STRs, as a whole, are silent 
as to evidence of any sleep apnea during service.  38 C.F.R. 
§ 3.303(b).  

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of any sleep apnea until 
the Veteran's wife complained of his snoring in April 2000, 
at which time sleep apnea and sleep studies were discussed.  
See private treatment record from M.G. Dwight, M.D., dated in 
April 2000.  This record in April 2000 dates to approximately 
19 years after discharge from service.  In this regard, the 
Federal Circuit has determined that such a lapse of time is 
an important factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 
(Fed. Cir. 2000).  

Moreover, while the Veteran is competent to report symptoms 
of sleep apnea since service, his lay statements as to 
continuity of symptomatology are outweighed by the available 
medical evidence showing no complaints or objective 
indication of any such disorder until many years after 
discharge, indications that provide evidence against the 
claim.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for sleep apnea.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current sleep apnea and 
his active military service, no medical evidence supports the 
assertion that the disorder is linked to his service.  See 
Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, 
no post-service medical records obtained by VA or submitted 
by the Veteran link the sleep apnea to service.  Thus, as a 
whole, post-service medical records provide negative evidence 
against the Veteran's claim as they reveal sleep apnea that 
began years after service with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with 
sleep apnea over time, he is not competent to render an 
opinion as to the medical etiology of the disorder, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.



ORDER

Service connection for sleep apnea is denied.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for bilateral hearing loss, claim for an 
increased rating for his service-connected back disorder, and 
claim for a separate initial compensable disability rating 
for radiculopathy of the right lower extremity, the Board 
finds that additional development of the evidence is 
required.

First, the RO (AMC) should send the Veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Specifically, this letter should advise 
the Veteran that a downstream disability rating and an 
effective date will be assigned if his claim for service 
connection for bilateral hearing loss is granted.

Next, a VA examination is needed to determine the nature, 
severity, and etiology of the Veteran's bilateral hearing 
loss.  In this regard, in disability compensation (service-
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service, but (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the Veteran's STRs and audiology examination 
upon separation from service failed to show hearing loss 
within VA standards.  However, post-service, he was initially 
found to have high-frequency hearing loss bilaterally in 
October 1984, less than three years after separation from 
service.  See post-treatment treatment record from Fort 
Stewart, Georgia, dated in October 1984.  Specifically, 
audiogram results at that time showed a decibel of 50 at 3000 
Hertz (Hz), 60 at 4000 Hz, and 65 at 6000 Hz in the right 
ear; and 55 at 3000 Hz, 65 at 4000 Hz, and 70 at 6000 Hz in 
the left ear.  See 38 C.F.R. § 3.385.  He was subsequently 
again found to have high-frequency hearing loss bilaterally 
in November 1986.  

Furthermore, with regard to a possible nexus, the October 
1984 audiologist indicated that the Veteran's high-frequency 
hearing loss may be due to noise exposure during service.  
The Veteran also has repeatedly asserted that, although his 
military occupational specialty (MOS) was food service 
specialist, his bunk during his service in Vietnam was in 
close proximity to a 155 Howitzer.  See NOD dated in February 
2006 and VA Form 9 dated in January 2008.  In this regard, 
the Veteran is competent to provide statements regarding his 
experiences of exposure to acoustic trauma and the 
symptomatology he has experienced.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Such lay testimony should be taken into 
account in the adjudication of a claim for service 
connection.     

Thus, in light of the medical evidence showing a diagnosis of 
bilateral hearing loss not long after service, a current 
diagnosis of bilateral hearing loss, the Veteran's competent 
statements regarding exposure to acoustic trauma during 
service, and an October 1984 audiologist's opinion that the 
Veteran's hearing loss may be due to acoustic trauma in 
service, a comprehensive VA medical examination and opinion 
are needed to determine whether any current hearing loss is 
traceable back to the Veteran's military service.  

Additionally, a VA examination is needed to determine the 
current level of severity of the Veteran's service-connected 
back disability, diagnosed as post-operative hemilaminectomy 
L4-5, and rated under Diagnostic Code 5243 (intervertebral 
disc syndrome (IVDS), 38 C.F.R. § 4.71a.  In this regard, the 
Veteran's last VA examination of his spine was in April 2006, 
almost four years ago, and a more recent VA examination would 
help in the determination of his appeal.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month-old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

Further, the Veteran asserted in his January 2008 VA Form 9 
that his back disorder causes radiculopathy in his right 
lower extremity.  In this regard, if the Veteran has 
radiculopathy and pain in his right lower extremity 
associated with his service-connected IVDS back disability, 
he may be entitled to a separate disability rating for 
neurological manifestations of his back disability under 38 
C.F.R. 
§ 4.124a, Diagnostic Code 8520, incomplete paralysis of the 
sciatic nerve (2008).  An appropriate examination of the 
Veteran's back would determine whether the Veteran is 
entitled to be rated under the aforementioned Diagnostic Code 
for his right lower extremity.  The Board notes that the 
Veteran is already service-connected for radiculopathy in his 
left lower extremity, which is assigned a 10 percent rating.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
that complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

2.  Arrange for the Veteran to undergo a 
VA audiological examination, by an 
appropriate specialist, to determine the 
nature, extent, and etiology of his 
bilateral hearing loss.  The claims file 
must be made available for review of his 
pertinent medical and other history, 
particularly the Veteran's post-service 
treatment at Fort Stewart, Georgia, in the 
early to mid-1980s.  

All necessary audiological tests should be 
conducted, including controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test, particularly an 
audiogram for both ears.  The results of 
the audiograms should be specifically 
indicated.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has hearing loss in 
either ear, and if so, whether it is at 
least as likely as not (50 percent or more 
probable) the hearing loss is associated 
with service.  In making this critical 
determination, the examiner should address 
the significance, if any, of an October 
1984 audiogram showing high-frequency 
hearing loss and the October 1984 
audiologist's indication that the 
Veteran's hearing loss may be due to noise 
exposure. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.

3.  Schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to assess the 
current severity of his service-connected 
post-operative  post-operative 
hemilaminectomy L4-5.  The claims folder 
should be made available to the examiner 
for review for the examination, 
particularly a copy of this remand and any 
pertinent treatment and history.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
range of motion findings.  The examiner is 
asked to identify and describe any current 
symptomatology, including any functional 
loss associated with the back disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected back 
disorder, such as radiculopathy or 
sciatica affecting the right lower 
extremity, the examiner should identify 
this abnormality and comment on its 
severity.

The examination report should also include 
a discussion of whether the Veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  Note:  an incapacitating episode 
is a period of acute signs and symptoms 
due to IVDS requiring bed rest prescribed 
by a physician and treatment by a 
physician.

Finally, the examiner should indicate the 
effect the Veteran's back disorder has on 
his ability to obtain and maintain gainful 
employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating. 

4.  Readjudicate the Veteran's claim for 
service connection for bilateral hearing 
loss, claim for a disability rating in 
excess of 20 percent for post-operative 
hemilaminectomy L4-5, and claim for a 
separate initial compensable disability 
rating for radiculopathy of the right 
lower extremity, in light of the VA 
examinations and any additional evidence 
received since the November 2007 SOC.  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


